MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming an Immigration Judge’s (“IJ”) order denying petitioner’s application for cancellation of removal. The Clerk shall file the opposition to the motion for summary disposition received on September 26, 2008.
An alien who has reentered the United States illegally after having been removed under an order of removal is not eligible for relief under the Immigration and Nationality Act. 8 U.S.C. § 1231(a)(5). The BIA did not err in finding that the expedited removal order of October 3, 2004 and the reinstated removal order of October 24, 2004 rendered petitioner ineligible for cancellation of removal. See 8 U.S.C. §§ 1225(b)(1)(A), 1231(a)(5).
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.